              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    LISA WEST, STORMY HOPSON,                    )
    AUBURN & DOUGLAS CLOYES,                     )
    DELL LIVSEY, JULIA & DALE                    )
    WHITE, individually,                         )
                                                 )
                        Plaintiffs,              )
                                                 )
    -vs-                                         )      Case No. CIV-16-264-F
                                                 )
    CHESAPEAKE OPERATING, LLC,                   )
    EASTOK PIPELINE, LLC, EQUAL                  )
    ENERGY U.S., INC., FAIRFIELD                 )
    OIL & GAS CORP., NEW                         )
    DOMINION, LLC, PHOENIX OIL &                 )
    GAS, INC., TRANSPRO ENERGY,                  )
    LLC, AND WHITE STAR                          )
    PETROLEUM, LLC f/d/b/a                       )
    AMERICAN ENERGY                              )
    WOODFORD, LLC,                               )
                                                 )
                        Defendants.              )

                                           ORDER

           Before the court is Plaintiffs’ Motion and Brief for Leave to File Their Third
Amended Complaint, filed April 5, 2019. Doc. no. 367. Defendants, White Star
Petroleum, LLC, Equal Energy U.S., Inc., and Fairfield Oil & Gas Corp., have
responded in opposition to the motion,1 and plaintiffs have replied. Upon due




1
 After the filing of defendants’ response, Chapter 11 bankruptcy proceedings were commenced
by and against defendant, White Star Petroleum, LLC. See, doc. no. 372. Plaintiffs’ action against
defendant has been stayed pursuant to 11 U.S.C. § 362. See, doc. no. 373.
consideration of the parties’ submissions, including Plaintiffs’ Supplemental Brief
Re. Doc. 367 (doc. no. 369), and the relevant law, the court makes its determination.
Background
      On February 18, 2016, plaintiffs, Lisa West and Stormy Hopson, individually
and on behalf of a proposed plaintiff class of Oklahoma property owners,
commenced this action in the District Court of Pottawatomie County, State of
Oklahoma. The action was brought against fifteen defendants and a proposed
defendant class of companies operating wells injecting wastewater into the Arbuckle
formation. The proposed class area included Pottawatomie County and seven
surrounding counties. Plaintiffs alleged that defendants’ injection of wastewater had
induced or triggered earthquakes and would continue to do so, even if injection of
wastewater was immediately stopped.           According to plaintiffs’ petition, three
earthquakes of 5.0 to 5.7 magnitude had occurred in and around Prague, Oklahoma
in November of 2011. Plaintiffs asked for injunctive relief requiring defendants and
the defendant class to reimburse them for earthquake insurance premiums – both
prospectively and retrospectively.
      The action was removed to this court by defendant, Berexco, LLC, alleging
the existence of subject matter jurisdiction under the Class Action Fairness Act
(CAFA), 28 U.S.C. § 1332(d). That defendant and two other defendants were
subsequently dismissed by plaintiffs. Thereafter, plaintiffs filed a motion to remand.
Plaintiffs acknowledged that defendant Berexco, LLC, had established in its notice
of removal the baseline facts required for removal under CAFA. However, plaintiffs
requested the court to decline to exercise subject matter jurisdiction under CAFA
based upon the “local controversy exception,” the “home state exception,” or the
“discretionary exception.”     The court rejected the application of the “local
controversy exception,” but it ordered an evidentiary hearing with respect to the
“home state exception” and the “discretionary exception.” An evidentiary hearing

                                          2
was held but not completed. After the court set an additional evidentiary hearing,
plaintiffs filed a notice withdrawing their remand motion. In that notice, plaintiffs
advised that defendants had consented to the filing of an amended complaint. Upon
receipt of the notice, the court struck the remand motion and the evidentiary hearing.
Plaintiffs then filed their amended complaint.2 The amended complaint added seven
new defendants, including Chaparral Energy, LLC (Chaparral), Devon Energy
Production Co., LP (Devon), Sandridge Exploration & Production, LLC (Sandridge)
and White Star Petroleum, LLC, f/d/b/a American Energy Woodford, LLC (White
Star) and expanded the class area to 26 counties in Oklahoma. In addition to
injunctive relief, plaintiffs requested compensatory and declaratory relief. The
pleading asserted the same tort claims alleged in the original petition – private
nuisance, ultrahazardous activity, negligence and trespass. As was the case with the
original petition, the named plaintiffs’ claims arose out of the Prague earthquakes
which occurred in November 2011.
       Defendants moved to dismiss the amended complaint on various grounds.
The court held a hearing with respect to defendants’ dismissal motions. The court
granted defendant Sandridge’s motion, concluding that plaintiffs had failed to set
forth any allegations relating to that defendant after the effective date of its
bankruptcy discharge. The court granted dismissal of the claims against all other
defendants on the issue of causation. Specifically, the court found that plaintiffs had
not pleaded facts to plausibly establish causation – that defendants’ alleged injection
well activities caused any earthquake that caused damage to the named plaintiffs.




2
 In light of the filing of the amended complaint, motions to dismiss filed by defendants challenging
the original petition were denied as moot.



                                                 3
The court also dismissed plaintiffs’ request for injunctive relief.3 However, the court
granted plaintiffs leave to file a second amended complaint.
       As permitted, plaintiffs filed their second amended complaint. The pleading
dismissed six original defendants and added five new plaintiffs, Auburn Cloyes,
Douglas Cloyes, Del Livsey, Julie White and Dale White. Plaintiffs alleged that
defendants’ injection of wastewater had caused earthquakes occurring in and around
central and western Oklahoma. They described six separate earthquake swarms,
Prague,4 Edmond,5 Crescent,6 Fairview/Cherokee,7 Pawnee8 and Cushing9 that one
or more of the named defendants allegedly caused. In describing the earthquake
swarms, plaintiffs listed additional companies, who were not named as defendants
but allegedly caused the swarms. The same tort theories as alleged in the original


3
  Some defendants had also challenged plaintiffs’ claims as barred by the statute of limitations.
The court rejected that challenge, concluding that the amended complaint did not make clear that
the named plaintiffs’ right to sue had been extinguished. The court determined that the discovery
rule may well apply to plaintiffs’ claims and the amended complaint did not clearly indicate that
plaintiffs, through the exercise of due diligence, would have known before February 16, 2014 that
wastewater from the injection wells could have been the cause of the Prague earthquakes. See,
doc. no. 267, pp. 28-30.
4
 Plaintiffs alleged that there were more than 11 earthquakes in the Prague area greater than 3.5
magnitude between November 5 and December 25, 2011. The biggest earthquake was a 5.7
magnitude on November 6, 2011.
5
  Plaintiffs alleged that a 4.5 magnitude earthquake struck near Edmond, Oklahoma on
December 7, 2013 and more than 20 additional earthquakes of at least 3 magnitude occurred in the
Edmond area from November 2013 to February 2014.
6
 Plaintiffs alleged that a series of earthquakes struck near Crescent, Oklahoma including a 4 plus
magnitude on November 19, 2015 and a 4.2 magnitude on March 9, 2016.
7
 Plaintiffs alleged that from November 2015 to February 2016, there were four large earthquakes
near Fairview, Oklahoma and Cherokee, Oklahoma. The largest was a 5.1 magnitude on
February 13, 2016 and there were 4.7 magnitude earthquakes on November 19 and 30, 2015 and
January 7, 2016.
8
 Plaintiffs alleged the largest known earthquake in Oklahoma’s history occurred near Pawnee on
September 3, 2016. It was a 5.8 magnitude earthquake.
9
 Plaintiffs alleged that a 5.0 magnitude earthquake occurred near Cushing, Oklahoma on
November 7, 2016.

                                                4
petition and the amended complaint were alleged in the amended pleading. Plaintiffs
proposed certification of a plaintiff class of “[a]ll persons owning an interest in real
property in the Class Area from 2011 through the time the Class is certified.” Doc.
no. 272, ¶ 112. They expanded the class area to 28 counties in Oklahoma. Plaintiffs
proposed three subclasses – an insured subclass, a damage subclass and a nuisance
subclass. Plaintiffs also proposed certification of a defendant class consisting of
“[a]ll persons operating an underground injection well disposing of wastewater into
the Arbuckle formation, or another formation shown to have caused an earthquake,
in the Class Area from 2011 through time the Class is certified.” Id. at ¶ 129.
According to plaintiffs, there could be as many as 175 injection well operators in the
proposed defendant class.
      Defendants filed motions to dismiss the second amended complaint. In a
written order dated August 13, 2018, the court granted the motions to dismiss of
defendants, Chaparral, Sandridge, Devon, Range Production Company, LLC, and
Oklahoma Oil and Gas Management, Inc., in their entirety. The court granted
defendant New Dominion, LLC’s motion to dismiss as to plaintiffs’ claims based
upon the Edmond earthquake swarm as well as defendant White Star’s motion to
dismiss based upon the Crescent earthquake swarm. The court further granted the
motions to dismiss challenging plaintiffs’ request for reimbursement of insurance
premiums and struck the allegations and requested relief relating to the insured
subclass. Several remaining defendants had also filed motions to strike the class
allegations. By order dated August 16, 2018, the court granted the motions to strike,
finding that the class allegations did not satisfy the commonality and predominance
requirements of Rule 23, Fed. R. Civ. P. The court struck the class allegations with
respect to the remaining moving and nonmoving defendants. Plaintiffs sought
interlocutory review by the Tenth Circuit of the court’s order striking the class
allegations, but that request was denied.

                                            5
      Answers were filed to the second amended complaint and the court set the
case for a status and scheduling conference. In the Joint Status Report and Discovery
Plan, plaintiffs stated that “[i]n view of the Court’s Order striking the class
allegations [Doc. 331], [] Plaintiffs claim that CAFA jurisdiction is no longer proper,
and Plaintiffs plan to contest jurisdiction.” Doc. no. 350, ¶ 2. They also represented
that they “anticipate filing a motion to remand. If that is unsuccessful, Plaintiffs
expect to seek leave to dismiss their claims without prejudice.” Id., ¶ 6. The court
discussed the remand issue with the parties at the status and scheduling conference.
It allowed plaintiff to file a motion to remand within two weeks and declined to put
the case on a schedule until the remand issue was resolved.
      Plaintiffs timely filed their motion to remand. They argued that the court’s
order striking the class allegations made clear that subject matter jurisdiction never
existed under CAFA. According to plaintiffs, the court essentially ruled that the
class allegations were frivolous. In an alternative to remand, plaintiffs asked the
court for leave to add named plaintiffs who would make claims from one of the
earthquake swarms that continued to be at issue in the case.
      The court held a hearing on plaintiffs’ motion. The court denied remand. The
court concluded that CAFA jurisdiction existed at the time of removal, and in
striking the class allegations, it made no determination that the class allegations were
frivolous. As to the alternative request, the court determined that plaintiffs had failed
to comply with the court’s local civil rules requiring any motion to amend to attach
the proposed amended pleading. However, the court granted plaintiffs leave to file
another motion to join additional plaintiffs, attaching the proposed amended
pleading. At the hearing, the court stated that it presumed that the motion to amend
would not involve any additional defendants but nonetheless inquired of plaintiffs’
counsel as to whether the motion would involve any additional defendants. Counsel
responded: “I think that’s right, Your Honor, I think it will be just plaintiffs. And I

                                           6
suspect it will be – the substantive allegations will be identical and just be new
plaintiffs with particulars about their situations.” Doc. no. 368, p. 20, ll. 7-10.
       In their motion for leave to file a third amended complaint, plaintiffs seek to
add ten new plaintiffs, Carol Fadaiepour, Vali Fadaiepour, Julie A. Holbrook-Frias,
Carol Jensen, Chris Leavitt, Teri Newby, Cole Newby, Carl Searcy, Joe Sochor and
Teresa Lynn Sochor. They also seek to add over 40 defendants, including Devon
and Oklahoma Oil and Gas Management, Inc. who were previously dismissed
pursuant to Rule 12(b)(6). In their proposed third amended complaint, plaintiffs
include allegations based upon newly identified earthquakes occurring in 2017, 2018
and 2019 and allege claims relating to the Edmond earthquake swarm and the
Crescent earthquake swarm. Plaintiffs also include class allegations for a proposed
plaintiff class and a defendant class.
       According to plaintiffs, the new defendants are necessary in view of Rule 19,
Fed. R. Civ. P. Plaintiffs claim that the proposed amended pleading is consistent
with the court’s order addressing the second amended complaint and state that they
do not reassert any claims against the bankrupt defendants, Sandridge and Chaparral,
or any claims relating to the Fairview/Cherokee swarm.10 They allege in their
proposed pleading that the class allegations are included to provide notice of their
intent to reassert class claims if justified after the exchange of expert reports.
       Defendants, White Star, Equal Energy, U.S., Inc., and Fairfield Oil & Gas
Corp., oppose the motion. They contend that the newly named defendants are not
necessary parties that must be joined under Rule 19. They assert that the claims
against these defendants are futile because they are barred by the statute of
limitations. Defendants also argue that the proposed amended pleading is highly


10
  Although plaintiffs purportedly do not allege any claims against Sandridge and Chaparral or any
harm from the Fairview/Cherokee swarm, the allegations relating to Sandridge, Chaparral and the
Fairview/Cherokee swarm remain in the proposed third amended complaint.

                                               7
prejudicial to them and is unduly delayed. At some point, defendants argue, the
pleading cycle must end, to allow discovery to commence and the merits of the
claims alleged against the current defendants to be addressed.
Discussion
      Rule 21, Fed. R. Civ. P., provides that “[o]n motion or its own, the court may
at any time, on just terms, add or drop a party.” Although Rule 21 – dealing with
misjoinder and nonjoinder of parties – permits the court to add a party at any time,
Rule 15(a), Fed. R. Civ. P., specifically governs the addition of a party. U.S. ex. rel.
Precision Co. v. Koch Industries, Inc., 31 F.3d 1015, 1018 (10th Cir. 1994). It also
governs the amendment of the pleadings. Because plaintiffs have twice amended
their complaint, Rule 15 instructs that plaintiffs may amend their pleading “only with
the opposing party’s written consent or the court’s leave.” It also instructs that “[t]he
court should freely give leave when justice so requires.” However, whether to grant
leave to amend is within the discretion of the court. Foman v. Davis, 371 U.S. 178,
182 (1962). The court may deny leave to amend upon a showing of “undue delay,
undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure
deficiencies by amendments previously allowed, or futility of amendment.” Frank
v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993).
New Defendants
      Plaintiffs seek to add over 40 new defendants, claiming that they are necessary
in view of Rule 19, Fed. R. Civ. P. However, contrary to plaintiffs’ arguments, the
new defendants are not necessary parties to this action. Even if the proposed new
defendants are potential joint tortfeasors, “[i]t has long been the rule that it is not
necessary for all joint tortfeasors to be named as defendants in a single lawsuit.”




                                           8
Temple v. Synthes Corp., Ltd., 498 U.S. 5, 6 (1990). 11 The court thus rejects
plaintiffs’ argument that the addition of the new defendants is required under Rule
19.
       Next, plaintiffs contend that the new defendants should be added “in further
view of the fact that the putative defendant class was stricken.” Doc. no. 367, p. 1.
However, the court notes that even though plaintiffs were aware that the court had
stricken the putative defendant class, plaintiffs did not request leave to add
defendants when making their alternative request in the motion to remand. They
only requested leave to add plaintiffs.12 Further, at the remand hearing, they
represented to the court that they would only be seeking to add plaintiffs. Without
any further explanation in the motion, plaintiffs now maintain that the new
defendants, including Devon and Oklahoma Oil and Gas Management, Inc. who
were previously dismissed, should be added to the lawsuit.
       The court finds that the addition of the new defendants would be unduly
prejudicial to the current defendants. Their addition would clearly affect the course
of this action. Plaintiffs will have to obtain service of process upon the new
defendants. And the court is convinced that another round of motions to dismiss
under Rule 12(b)(6), Fed. R. Civ. P., would be filed. Despite plaintiffs’ arguments,
the statute of limitations bar would present a serious question with respect to the new
defendants. The court would be required to review and consider numerous briefs to


11
  In their response, defendants argue that under 23 O.S. § 15(A), the new defendants’ liability for
damages for the alleged tort claims would be several rather than joint. Section 15(A) provides
“[i]n any civil action based on fault and not arising out of contract, the liability for damages caused
by two or more persons shall be several only . . . .” 23 O.S. § 15(A). Given the Supreme Court’s
ruling regarding joint tortfeasors, the court need not decide for purposes of this motion whether
the new defendants’ liability for each of plaintiffs’ claims would be several under section 15(A).
12
  The court also notes that in the Joint Status Report and Discovery Plan, plaintiffs represented
that if their motion to remand was unsuccessful, they expected to seek leave to dismiss their claims
without prejudice. No mention was made of joining any additional parties.

                                                  9
make its rulings. Most likely, the addition of the new defendants would result in
delay of discovery for the current defendants until the middle of 2020. This action
was commenced in 2016. The current defendants have been involved in three rounds
of motions to dismiss and two rounds of motions to remand. The claims of the first
two named plaintiffs, Lisa West and Stormy Hobson, are based upon earthquakes
occurring in November of 2011, almost eight years ago. Further, over 20 of the new
defendants are being added for claims relating to the Edmond earthquake swarm and
the Crescent earthquake swarm. With the court’s August 13, 2018 order granting
the motions to dismiss with respect to those swarms, there are no existing claims
based upon the Edmond earthquake swarm and the Crescent earthquake swarm.
Adding the Edmond and Crescent earthquake swarms back into this action greatly
complicates the action for the current defendants.13 The court therefore declines to
exercise its discretion to allow the addition of the new defendants by the filing of a
third amended complaint.           This includes Devon and Oklahoma Oil and Gas
Management, Inc.14
New Plaintiffs
Holbrook-Frias, Leavitt, Newbys and Sochors
       Plaintiffs seek leave to add Julia A. Holbrook-Frias, Chris Leavitt, Teri
Newby, Cole Newby, Joe Sochor and Teresa Lynn Sochor as additional plaintiffs.
These proposed plaintiffs reside in Edmond or Guthrie. Plaintiffs seek to join them
to allege claims based upon the Edmond earthquake swarm or the Crescent



13
  The court anticipates that motions to dismiss would be filed with respect to newly alleged 2018
Crescent earthquakes and the newly alleged 2015, 2017 and 2019 Edmond earthquakes, as pled,
based upon the issue of causation. This would also result in delay of the action.
14
   With respect to Devon and Oklahoma Oil and Gas Management, Inc., the court additionally
concludes that plaintiffs should not be permitted to bring these parties back into the action after
the court has twice dismissed plaintiffs’ claims against them. Plaintiffs failed to cure the
deficiencies of their claims by the amendments previously allowed.

                                                10
earthquake swarm. As previously discussed, no claims relating to the Edmond
earthquake swarm and the Crescent earthquake swarm are currently pending in this
action, due to the court’s August 13, 2018 order. All claims involving those swarms
were dismissed by the court pursuant to Rule 12(b)(6). The claims based on the
Edmond and Crescent earthquake swarms were the only claims alleged against
Devon and Oklahoma Oil and Gas Management, Inc. and those companies were
dismissed completely from the lawsuit. The court, as discussed, is not permitting
plaintiffs to add any of the new proposed defendants, including Devon and
Oklahoma Oil and Gas Management, Inc. Therefore, the addition of the new
plaintiffs’ claims based upon the Edmond and Crescent earthquake swarms would
be futile.
       The court recognizes that claims involving the Edmond and Crescent
earthquake swarms were also alleged against current defendants, New Dominion and
White Star. These defendants remain in the lawsuit because of other alleged
earthquake swarms. Although they remain as defendants, the court concludes that
plaintiffs should not be allowed to add the Fadaiepours, Holbrook-Frias, Leavitt, the
Newbys, or the Sochors as additional plaintiffs to bring claims relating to the
Edmond and Crescent earthquake swarms against New Dominion and White Star.
Plaintiffs were aware, as a result of the court’s dismissal of the amended complaint
that the second amended complaint needed to allege that defendants’ injection well
activities caused the alleged harm to plaintiffs. Consequently, the second amended
complaint added new plaintiffs and made allegations regarding six earthquake
swarms, including the Edmond and Crescent earthquake storms. However, none of
the new plaintiffs added to the second amended complaint were damaged because
of the Edmond and Crescent earthquake storms. In their motion to amend, plaintiffs
have not proffered any explanation why the new proposed plaintiffs could not have
been added at the time of the second amended complaint. The court concludes that,

                                         11
as a matter of basic fairness and orderly procedure, the proposed addition of any
claims by these new plaintiffs against defendants, New Dominion and White Star,
simply comes too late. Further, as previously noted, Chapter 11 proceedings have
been commenced by and against White Star. The commencement of new claims
against it is subject to the automatic stay under 11 U.S.C. § 362. See, 11 U.S.C.
§ 362 (filing of a bankruptcy petition “operates as a stay, applicable to all entities,
of . . . the commencement . . . of a judicial . . . action.”). Therefore, the court finds
that plaintiffs should not be allowed to add new plaintiffs to allege claims based upon
the Edmond and Crescent earthquake swarms against defendants, New Dominion
and White Star.
      In sum, the court concludes that plaintiffs should not be allowed to join as
additional plaintiffs, Julia A. Holbrook-Frias, Chris Leavitt, Teri Newby, Cole
Newby, Joe Sochor and Teresa Lynn Sochor.
Searcy
      Plaintiffs also seek to add Carl Searcy (Searcy) as a new plaintiff. Searcy
resides in Ponca City, Oklahoma.         According to the proposed third amended
complaint, Searcy felt the 5.8 Pawnee earthquake on September 3, 2016 and suffered
damage to the interior of his home and the outside patio area. Consequently,
plaintiffs seek to add Mr. Searcy to allege claims based upon the Pawnee earthquake
swarm.
      The court concludes that plaintiffs should not be permitted to add Searcy as a
plaintiff. As discussed, the court has not granted leave to add any new defendants.
Therefore, the only defendants sued with respect to the Pawnee earthquake swarm
are EastOK Pipeline, LLC and White Star. Like White Star, EastOK Pipeline, LLC
is involved in Chapter 11 proceedings. Doc. no. 329. Plaintiffs’ action against both
companies is also stayed pursuant to 11 U.S.C. § 362. Doc. nos. 330 and 373.
Allowing Searcy to allege claims against those companies would violate the

                                           12
automatic stay of § 362. Thus, the court declines to permit plaintiffs to add Searcy
as a new plaintiff to this action.
Fadaiepours
      In addition, plaintiffs seek to add Carol Fadaiepour and Vali Fadaiepour (the
Fadaiepours) as new plaintiffs. The Fadaiepours reside in Edmond, Oklahoma. The
proposed third amended complaint alleges that the Fadaiepours felt the 4.5 Edmond
earthquake on December 7, 2013, an unidentified 4.3 earthquake on December 29,
2015, the 5.0 Cushing earthquake on November 7, 2016 and the 4.5 Crescent
earthquake on July 27, 2015. From the allegations, it appears that the Fadaiepours
are added to allege claims based upon the Edmond, Cushing and Crescent
earthquake swarms.
         The court concludes that the Fadaiepours should not be permitted to be added
as new plaintiffs. For the reasons previously discussed, the court concludes that
plaintiffs should not be permitted to add the Fadaiepours to allege claims based upon
the Edmond and Crescent earthquake swarms.
      As to adding the Fadaiepours to allege claims based upon the Cushing
earthquake swarm, the court notes that the only defendant who has been sued on that
swarm is White Star. Allowing the Fadaiepours to allege claims against White Star
would violate the automatic stay of § 362. Further, the court has not granted
plaintiffs leaves to add any new defendants. Consequently, the court declines to
permit the Fadaiepours to be added as new plaintiffs to allege claims based upon the
Cushing earthquake swarm.
Jensen
      Lastly, plaintiffs seek to add Carol Jensen as a plaintiff. Jensen resides in
Oklahoma City, Oklahoma. The proposed third amended complaint alleges that
Jensen felt the 3.1 Edmond earthquake on December 7, 2013, the 5.7 Prague
earthquake on November 6, 2011 and the 5.8 Pawnee earthquake on September 3,

                                          13
2016. Hence, plaintiffs seek to add Jensen to allege claims based upon the Edmond
earthquake swarm, the Prague earthquake swarm and the Pawnee earthquake swarm.
      For the reasons previously discussed, the court concludes that plaintiffs should
not be permitted to add Jensen to allege claims based upon the Edmond and Pawnee
earthquake swarms. As to adding Jensen to allege claims based upon the 2011
Prague earthquake swarm, the court notes that, due to the §362 stay, Jensen cannot
assert any claims against White Star. As to any claims against Equal Energy US,
Inc., Fairfield Oil & Gas Corp. or New Dominion, LLC, plaintiffs, in their motion
to amend, have not proffered any explanation why Jensen could not have been added
at the time of the second amended complaint. The court concludes that the addition
of Jensen is unduly delayed. And without any proffered explanation as to why
Jensen has not been previously included for the 2011 Prague earthquake swarm, the
court concludes that plaintiffs should not be permitted to add Jensen as an additional
plaintiff at this juncture in this 2016 case.
      In sum, the court declines to exercise its discretion to allow plaintiffs to add
the proposed new plaintiffs by the filing of a third amended complaint. Because the
court is not allowing the addition of the new defendants or the new plaintiffs, the
court finds that plaintiffs’ motion for leave to file their third amended complaint
should be denied.
Conclusion
      Based upon the foregoing, Plaintiffs’ Motion and Brief for Leave to File Their
Third Amended Complaint, filed April 5, 2019 (doc. no. 367) is DENIED.
      In case anyone has missed it, the court will make its intent clear: It is high
time to get this 2016 case past the pleading stage. If the plaintiffs now in this case
have meritorious claims against the defendants now in this case, they deserve their
day in court so that they may recover the recompense that is their due. By the same
token, if the plaintiffs’ claims lack merit, the defendants are entitled to an

                                           14
adjudication to that effect, so that they can get on with their operations without this
case hanging over their heads. In either eventuality, the parties and the public are
entitled to expect that the court will, at long last, do its duty with a view to “the just,
speedy, and inexpensive determination” of this action. Rule 1, Fed.R.Civ.P.
         IT IS SO ORDERED this 3rd day of June, 2019.




16-0264p008 rev .docx




                                            15
